                                                                   The Honorable Christopher M. Alston
 1                                                                                          Chapter 13
 2

 3

 4

 5

 6                              UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE
 8   In re:                                                No. 18-14235- CMA
 9   JESSICA McCOLL NEILSON,
                                                           Chapter 13
10                                  Debtor.
                                                           DECLARATION OF JESSICA McCOLL
11                                                         NEILSON IN SUPPORT OF
                                                           AMENDMENT TO SCHEDULE AND
12                                                         STATEMENT OF FINANCIAL AFFAIRS
      I, Jessica McColl Neilson, declare as follows:
13

14             1.   I have personal knowledge of the facts stated in this declaration, and I am

15    competent and willing to testify to the truth therof if called upon to do so.

16             2.   I am the Chapter 13 debtor in this bankruptcy case.
17             3.   I have done this amendment to my bankruptcy schedules, A/B and the Statement
18
      of Financial Affairs. The following change was made to my personal property:
19

20       Schedule B – Personal Property                                    Value
         17.1. Key Bank – Checking Account                                 $4,803.62
21

22            4.    Additionally, an amendment was made to the Statement of Financial Affairs as
23
      follows:
24
         Statement of Financial Affairs           Describe Insurance Loss       Value
25       15. Losses – The water line that goes    A claim was made on           $7,969.65
               to the refrigerator failed and     homeowner’s Insurance for
26             flooded the debtor’s kitchen.      the repairs. There was also a
                                                  $2000 deductible for the work
27
      DECLARATION OF JESSICA MCCOLL NEILSON IN SUPPORT                         HENRY & DEGRAAFF, P.S.
      OF SECOND AMENDMENT TO SCHEDULES - 1                                      150 NICKERSON ST, STE 311
                                                                               SEATTLE, WASHINGTON 98109
                                                                                  telephone (206) 330-0595

      Case 18-14235-CMA           Doc 19      Filed 12/19/18    Ent. 12/19/18 11:30:35           Pg. 1 of 2
                                               with an estimate of $7,969.65.
 1                                             The work has been done and
                                               the debtor is waiting for
 2                                             billing from Max Care who
                                               did the repairs.
 3
            This declaration is made under penalty of perjury under the laws of the State of
 4

 5   Washington this 19th of December 2018 at Seattle, WA.

 6                                                           ~Ced£~/
                                                           Jessica McColl Neilson
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
23

24

25

26
27
      DECLARATION OF JESSICA MCCOLL NEILSON IN SUPPORT                     HENRY & DEGRAAFF, P .S.
      OF SECOND AMENDMENT TO SCHEDULES - 2                                  150 NICKERSON ST, STE 311
                                                                           SEATTLE, WASHINGTON 98109
                                                                              telephone (206) 330-0595

     Case 18-14235-CMA         Doc 19     Filed 12/19/18    Ent. 12/19/18 11:30:35           Pg. 2 of 2
